PER CURIAM.
William M. Bryson, Jr., appeals from the district court’s order denying his petition for a writ of error coram nobis. We have reviewed the record and find no reversible error. See United States v. Morgan, 346 U.S. 502, 511, 74 S.Ct. 247, 98 L.Ed. 248 (1954) (finding writ available only to cor*387rect fundamental error where no other remedy is available); United States v. Mandel, 862 F.2d 1067, 1075 (4th Cir.1988) (same); United States v. Taylor, 648 F.2d 565, 572 (9th Cir.1981) (writ available where direct appeal pending only in extraordinary circumstances). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED